Wood, J., (after stating the facts.) The remedy for failing to satisfy a judgment, as prescribed by sec. 4229, Sand. & H. Dig., is by complaint in an ordinary, suit, and not by motion for judgment summary. Sand. & H. Dig., § 4245. But the motion of appellee, treated as a complaint in an action founded on sec. 4230, Sand. & H. Dig., is sufficient on demurrer. The appellant, by his demurrerentered his appearance, and by pleading over he abandoned any ground of demurrer except want of jurisdiction and failure to state cause of action. Fordyce v. Merrill, 49 Ark. 277; Chapline v. Robertson, 44 Ark. 202. The court had jurisdiction of the subject-matter. So the only question remaining is, was the verdict contrary to the law and the evidence ? The findings of the court are supported by the evidence, and the court was correct in holding, upon the facts, that the judgment of appellant against appellee was not satisfied by the return of an execution. Secs. 4228, 4229, Sand. 8c H. Dig. Therefore the judgment must be affirmed.